IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 242 EAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
DONTAE R. DOWNES,                           :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM


      AND NOW, this 21st day of December, 2016, the Petition for Allowance of

Appeal is DENIED. Petitioner's Motion for Stay of Petition for Allowance of Appeal and

For Remand to the Trial court for a Hearing on After-Discovered Evidence is DENIED.